                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

ANTONARI WILLIAM ALEXANDER, )
    Plaintiff,              )                        Civil Action No. 7:17cv00524
                            )
v.                          )                        MEMORANDUM OPINION
                            )
BOYD PARKS, et al.,         )                        By: Norman K. Moon
    Defendants.             )                        United States District Judge

        Antonari Alexander, a Virginia inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983. 1 The matter before the Court is Defendant Nurse Stump’s motion

for summary judgment. 2 I will grant the motion for the reasons that follow.

                                        I.      Background

        On April 15, 2017, Alexander assaulted a corrections officer at Red Onion State Prison.

Officers eventually forced Alexander to the floor, restrained him, and escorted him from A-

Building to a segregation cell in B-Building. When Stump arrived to evaluate Alexander,

Alexander told her that he had been slammed twice and that he was bleeding everywhere. Exh.

B, at 9:30-10:00. He alleges the same in his current complaint, and he contends that his

restraints were painfully tight. See Compl. 5. When Stump assessed him, she observed that he

only had abrasions on his left knee, left shoulder, and left eyebrow, and a red place on top of his

head. Exh. B, at 9:30-10:00. She did not observe any active bleeding and suggested that the

injuries resembled rug burn. Id. Stump also checked Alexander’s ambulatory restraints and was

able to place two fingers under both the wrist and ankle restraints. Id.; Stump Aff. ¶6, Dkt. No.

44-1.




        1
         This opinion omits internal citations, alterations, and quotation marks throughout this
opinion, unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir.
2017).
       2
         Alexander incorrectly identified Nurse Stump as “Stomp” in his complaint.
       Stump was present when officers removed Alexander from the restraints the following

morning, on April 16, 2017.        Stump asked Alexander if he required medical attention.

Alexander responded affirmatively, complaining about his right hand. Exh. D, at 1:45-1:55.

Stump observed that the hand appeared swollen and advised Alexander to keep the hand elevated

as much as possible until he could be seen by a doctor. Exh. D., at 4:45. Stump inquired if

Alexander had any other issues, and Alexander responded that he did not. Id. Stump prescribed

Tylenol and placed Alexander on the schedule to be seen by the institutional physician. Id. at

6:05; Health Services Complaint & Treatment Form, Dkt. No. 44-1.

       Alexander did not complain on April 16, 2017 about any injuries related to being sprayed

with oleoresin capsicum (“OC”) spray, his restraints being too tight, the skin being ripped from

his legs, face, torso, or arms, swelling of his eye socket, a knot on his head, his testicles, or his

fingers. An x-ray of Alexander’s right hand on June 2, 2017 came back normal and showed no

evidence of acute fracture, dislocation, or osseous lesion. Exh. A, Attach. 3, Dkt. No. 44-1.

       Alexander alleges that Stump violated his constitutional rights by being deliberately

indifferent to his serious medical needs.       Furthermore, he asserts that much of Stump’s

statements are lies, that officers intimidated Stump into saying that she treated Alexander, and

that the videos have been altered. He requests a declaration that Stump’s actions violated his

rights, court costs, an apology, and monetary damages.

                                     II.    Standards of Review

                                       A. Summary Judgment

       Federal Rule of Civil Procedure 56(a) provides that a court should grant summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” “As to materiality, . . . [o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude the


                                                 2
entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

dispute over a material fact must be genuine, “such that a reasonable jury could return a verdict

for the nonmoving party.” Id.; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264

F.3d 459, 465 (4th Cir. 2001). As such, the moving party is entitled to summary judgment if the

evidence supporting a genuine issue of material fact “is merely colorable or is not significantly

probative.” Anderson, 477 U.S. at 250.

       The moving party bears the burden of proving that judgment on the pleadings is

appropriate. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If the moving party meets

this burden, then the nonmoving party must set forth specific, admissible facts to demonstrate a

genuine issue of fact for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). In considering a motion for summary judgment, the court must view the record as a

whole and draw all reasonable inferences in the light most favorable to the nonmoving party.

Celotex, 477 U.S. at 322-324; Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). However, the

nonmoving party may not rely on beliefs, conjecture, speculation, or conclusory allegations to

defeat a motion for summary judgment. Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874-75 (4th

Cir. 1992). The evidence set forth must meet the “substantive evidentiary standard of proof that

would apply at a trial on the merits.” Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315-16 (4th

Cir. 1993).

                                         B. Pro Se Pleadings

       Alexander is proceeding pro se and, thus, entitled to a liberal construction of his

pleadings. See, e.g., Erickson v. Pardus, 551 U.S. 89, 90-95 (2007). However, “principles

requiring generous construction of pro se complaints are not . . . without limits.” Beaudett v.

City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). The Fourth Circuit has explained that

“though pro se litigants cannot, of course, be expected to frame legal issues with the clarity and


                                                3
precision ideally evident in the work of those trained in law, neither can district courts be

required to conjure up and decide issues never fairly presented to them.” Id. at 1276; see

Kalderon v. Finkelstein, Case No. 08 Civ 9440, 2010 WL 3359473, at *1 n.1 (S.D.N.Y. Aug. 24,

2010) (“Plaintiff’s complaint belongs to the everything-but-the-kitchen sink school of thought.”

“The complaint is extremely difficult to follow because of its extreme length and purported

factual detail. The factual allegations are often repetitive, inconsistent, and contradicted by

documents referenced in the complaint.”).

                                           C. Section 1983

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Notably, a plaintiff must sufficiently allege a defendant’s personal act or omission leading to a

deprivation of a federal right. See Fisher v. Washington Metro. Area Transit Author., 690 F.2d

1133, 1142-43 (4th Cir. 1982), abrogated on other grounds by Cty. of Riverside v. McLaughlin,

500 U.S. 44 (1991). Negligent deprivations are not actionable under § 1983. See, e.g., Daniels

v. Williams, 474 U.S. 327, 330 (1986); Pink v. Lester, 52 F.3d 73, 77 (4th Cir. 1995).

                                       D. Eighth Amendment

       “The Constitution does not mandate comfortable prisons, but neither does it permit

inhumane ones.” Makdessi v. Fields, 789 F.3d 126, 132 (4th Cir. 2015). A prison official will

not be held liable for deliberate indifference to a prisoner’s medical needs unless two

requirements are met. First, the plaintiff must satisfy the objective component: (1) that he

suffered “a serious or significant physical or emotional injury,” or (2) “a substantial risk of such

serious harm.” De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003). “An inmate alleging a

deliberate indifference claim must establish that his medical condition was objectively serious—


                                                 4
that is, ‘one that has been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s attention.’”

Drakeford v. Mullins, 678 F. App’x 185, 186 (4th Cir. 2017) (per curiam) (quoting Iko v. Shreve,

535 F.3d 225, 241 (4th Cir. 2008)).

        Second, the subjective prong requires proof that “the officials acted with a sufficiently

culpable state of mind.” De’Lonta, 330 F.3d at 634. The defendant must know “both the

inmate’s serious medical condition and the excessive risk posed by the official’s action or

inaction.” Scinto v. Stansberry, 841 F.3d 219, 226 (4th Cir. 2016); see also Grayson v. Peed,

195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high standard.”); Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (“The official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.”). 3

        Lastly, “questions of medical judgment are not subject to judicial review.” Russell v.

Sheffer, 528 F.2d 318, 319 (4th Cir. 1975); see also Calvert v. Sharp, 748 F.2d 861, 862 n.2 (4th

Cir. 1984) abrogated on other grounds by West, 487 U.S. at 42 (An inmate’s “complaints about

the quality of the medical treatment [] do not amount to deliberate indifference to serious

medical needs, [which is] the constitutional test.”); Harris v. Murray, 761 F. Supp. 409, 414

(E.D. Va. 1990) (“Disagreements between an inmate and a physician over treatment do not state

a claim under § 1983.”).



        3
         The alleged deprivation must be extreme; “mere negligence” is not enough. Scinto, 841
F.3d at 225; see also Miltier v. Beorn, 896 F.2d 848, 851-52 (4th Cir. 1990) overruled in part on
other grounds by Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“The treatment must be so
grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to
fundamental fairness. Deliberate indifference may be demonstrated by either actual intent or
reckless disregard. . . . Nevertheless, mere negligence or malpractice does not violate the eighth
amendment.”).

                                                5
                                         III.    Discussion

                            A. Evidence Tampering and Intimidation

       Alexander alleges that the videotapes were altered and that officers intimidated Stump

into lying. First, Alexander never proffers any facts establishing that the evidence was doctored;

therefore, the tampering allegations are conclusory. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (requiring factual support for allegations). Second, Alexander alleges that Stump lied in

her affidavit and on camera because when Stump asked if Alexander needed medical attention,

all the officers said in unison: “Fuck him, he can do [without] it!” Resp. to the Mot. to Dismiss

10. He states that when Stump left him, she was scared, sad, and had her head down. Id.

However, the videos establish that officers never made that statement, and Stump did not appear

intimidated. Instead, the officers had entirely respectful interactions with Stump on both April

15 and April 16. See, e.g., Exh. D, 6:08 (officer stating, “Thank you, nurse,” after Stump

finished her medical evaluation recap).         Therefore, I conclude that his tampering and

intimidation claims are not entitled to be taken as true, and I will credit the video evidence and

Stump’s affidavit. See Iqbal, 556 U.S. at 678; Witt v. W. Va. State Police, Troop 2, 633 F.3d

272, 276-77 (4th Cir. 2011) (“When documentary evidence blatantly contradicts a plaintiff’s

account so that no reasonable jury could believe it, a court should not credit the plaintiff’s

version on summary judgment.”).

                                    B. Deliberate Indifference

       Alexander asserts: “Stump showed deliberate indifference when she maliciously,

sadistically, intentionally, and wantonly refused to treat, aide, and provide adequate quality of

care.” Compl. 8. He alleges that she failed to report his injuries and that the injuries were

inflicted by the defendants. Id. In his response, however, he admits that he was not bleeding

when Stump attended him on April 15, 2017. Id.


                                                 6
       First, Stump avers that Alexander’s injuries were not objectively serious.          I agree.

Alexander alleges that he suffered ripped skin on his legs, face, torso, and arms, a swollen eye

socket, a swollen and broken right hand, a large red knot on the top of his head, dislocated

fingers, and injury to his testicles. He further asserts that an officer spit on him and sprayed him

with OC spray. However, Alexander’s medical chart, the defendants’ affidavits, and the video

footage belie his allegations of serious injury.

       The evidence establishes that Stump evaluated Alexander on April 15 and noted

abrasions above his left eye, on his left shoulder, and above his left knee, a red place on the top

of his head, and no active bleeding. Exh. B, at 19:50-20:20. She stated that his injuries

resembled “rug burns.” Id. at 20:17. She also confirmed that she checked his ambulatory

restraints and found that she could place two fingers underneath the wrist and ankle restraints.

Id. at 20:25-20:31. When Stump assessed Alexander again on the morning of April 16, he only

complained about his hand. Exh. D, at 1:58. Stump instructed Alexander to elevate the hand.

Id. at 4:42. Stump then specifically asked Alexander: “Is that it?” Id. at 5:29. Alexander

responded: “Yes, ma’am.”       Id. at 5:30.    A later x-ray showed no evidence of fracture or

dislocation.

       In a similar case, a plaintiff complained that that he suffered “a large knot on his head and

many bruises on his head, neck, back, and sides.”           R. & R., Adams v. Compton, No.

7:04cv00258, 2005 WL 2006975, at *2 (W.D. Va. Aug. 17, 2005) (Urbanski, Mag. J.), adopted

by 2005 WL 2206101 (W.D. Va. Sept. 12, 2005). The defendants in that case moved for

summary judgment and attached a medical worker’s affidavit and an injury assessment form.

Then Magistrate Judge Urbanski suggested that “various bruises, abrasions, and a knot on his

head” did not satisfy the sufficiently serious prong. Id. The district judge agreed and adopted

the recommendation. Adams, 2005 WL 2206101, at *4-6.


                                                   7
       Alexander asserts nearly identical claims. Stump’s evidence establishes that Alexander

suffered minor abrasions, a red spot on his head, and a swollen hand that was neither broken nor

dislocated. I conclude that these injuries, as a matter of law, are not sufficiently serious to satisfy

the objective prong of deliberate indifference. Furthermore, video evidence confirms that, on

April 16, 2017, Alexander told Stump that his only medical issue was his swollen right hand.

Stump cannot be held liable for injuries that Alexander asserted later. Lowery v. Bennett, 492 F.

App’x 405, 411 (4th Cir. 2012) (holding that a plaintiff “must show that medical need was

serious when he was examined by the defendant, not that they were serious . . . later”).

       Second, the defendant argues that she did not act with a sufficiently culpable state of

mind. I agree. The evidence establishes that Stump evaluated Alexander on both April 15 and

April 16, 2017. During those evaluations, Stump asked Alexander what was wrong, Alexander

responded, and Stump took note of his complaints and physical state. On April 16, 2017, Stump

provided Tylenol for Alexander’s right hand, suggested that he keep the hand elevated, and

placed him on the schedule to see the physician. Stump’s medical judgment is not subject to

judicial review and Alexander’s disagreement with the treatment does not amount to deliberate

indifference. Russell, 528 F.2d at 319 (“questions of medical judgment are not subject to judicial

review). Furthermore, even if Stump’s actions were negligent, negligence cannot satisfy the high

deliberate indifference standard. See Estelle v. Gamble, 429 U.S. 97, 110 (1976). Therefore,

Alexander fails to show that Stump knowingly ignored a significant medical condition.

       Therefore, drawing all reasonable inferences in favor of the plaintiff, I conclude that

Alexander fails to establish a genuine dispute of material fact regarding Stump’s alleged

deliberate indifference. I will grant her motion for summary judgment.




                                                  8
                                        IV.    Conclusion

           Defendant’s motion for summary judgment will be granted in accordance with the

accompanying order. The Clerk is directed to send a copy of this memorandum opinion to the

parties.

                        28th day of January, 2019.
           ENTER: This _____




                                               9
